 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8   ANNE KIMIKO AYERS,                                 CASE NO. 1:18-CV-1026 AWI-SAB
 9                         Plaintiff
                    v.                                  ORDER WITHDRAWING LEAVE TO
10                                                      AMEND AND CLOSING CASE
     FELLOWSHIP OF CHRISTIAN
11   ATHLETES; et. al,                                  (ECF No. 48)
12                         Defendants
13
            On April 4, 2019, the Court dismissed Plaintiff’s claims against Defendants, and granted
14
     Plaintiff 21 days leave to amend consistent with the Court’s dismissal order. See ECF No. 48. The
15
     Court also stated that if no timely amended complaint was filed by the due date, “leave to amend
16
     will be withdrawn and this case will be closed without further comment.” Id. at p. 11.
17
            As of May 3, 2019, Plaintiff has not filed an amended complaint; thus, leave to amend is
18
     withdrawn, and this case will be closed.
19
                                                  ORDER
20
            Accordingly, IT IS HEREBY ORDERED that leave to amend is WITHDRAWN, and the
21
     Clerk of the Court shall CLOSE this case.
22

23
     IT IS SO ORDERED.
24
     Dated: May 3, 2019
25                                               SENIOR DISTRICT JUDGE

26
27

28
